Case 1:18-cv-01339-CRC Document 42 Filed 11/13/18 Page 1 of 8

d

B"H

UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA

Case No. 1:18-CV-01339-CRC

JAMES PRICE ,
Plaintiff ,
V 0

UNITED STATES
DEPARTMENT OF JUSTICE,

and
JEFF SESSIONS ,

and

    
  

q

DAVID S . FERRIERO ,

..4_:~.`

§ ms

l
4
¢
l
\

Defendants .

 

4 l »l

. n \ oi).’t
' .'1§)?a
_;.¢.,._ d

...,, ..h...._..a...~_..,_ ' ' , __

PLAINTIFF'S NOTICE OF DEFENDANT'S CONCESSION TO AMENDMENT
OF COMPLAINT, STATEMENT OF FACTS, AND PROPOSED ORDER

COMES NOW, James Price ("the Plaintiff"), and files this, his notice of
the Defendants' concession to the amendment of the complaint, and a
Statement of the facts conceded. A proposed order is attached for this

Court's convenience .

I. CONCESSION TO AMENDMENT UNDER LCvR 7(b)

1. The District of Columbia's Local Rule ("LCVR") 7(b) states,
"[w]ithin 14 days of the date of Service or at such other time as the Court

may direct, an opposing party shall serve and file a memorandum of points

Case 1:18-CV-01339-CRC Document 42 Filed 11/13/18 Page 2 of 8

and authorities in opposition to the motion. If such a memorandum is not
filed within the prescribed time, the Court may treat the motion as
conceded." See Rules of the U.S. District Court for the District of

Columbia, Updated lVlay 2018 at 28.

2. On August 13, 2018, the Plaintiff filed a motion for an extension of
time to file his motion for leave to amend the complaint and his second
amended complaint. In the motion for an extension of time the Plaintiff
clearly stated the specific basis for the amendment of the complaint Was to
add claims under Federal Records Act and add the Hon. Jeff Sessions and
Hon. David S. Ferrier, limited to their official capacities, as defendants. See

ECF NO. 35 at 6:1114.

3. On August 21, 2018, this Court entered an Order directing the
Defendants to "file either an opposition to the motion to file an amended
complaint or an answer to the amended complaint within 30 days of the
Plaintiff's motion." The Plaintiff's motion for leave to amend the complaint
was the proposed Second Amended Complaint were entered at ECF No. 38 on

October 3 , 2018 .

4. In the Plaintiff's motion for leave to amend the complaint [ECF No.

38] the Plaintiff clearly stated:

"This action seeks to amend: (1) a claim for relief under
the Federal Records Act; and (2) a claim for relief from
policy and practice violations. Additionally, the Attorney
General and Archivist are amended as defendants to the
complaint, limited to their official capacity as the agency

heads . "

ECF NO. 38 at 2.

Case 1:18-CV-01339-CRC Document 42 Filed 11/13/18 Page 3 of 8

4. Moreover, the Plaintiff provided a detailed description of the
proposed FRA claims and the necessity of adding the Attorney General and
Archivist as the proper defendants under the FRA. _IQ. at 2-3:1[2-3.
Notwithstanding the proposed amendment was authorized by this Court, lVlr.
Price clearly stated, "[the amended claims] were based on the actions of the
Department of Justice ('DOJ') during and in conjunction to this litigation."
Ed. at 2:1[2 (emphasis added). Therein, the FRA claims and the addition of
Defendant's Sessions and Ferriero comported with Fed. R. Civ. P.
15(c)(1)(B), where the the claims asserted in the Second Amended Complaint
arose out of the conduct, transactions, or occurrences set forth in the

previous complaint .

5. The Defendants were on notice of the nature of the proposed
amendments to the complaint and Were served a copy of the motion for leave
to amend the complaint but DID NOT oppose the motion or its proposed

amendments. This notice followed.

II. STATEMENT OF FACTS CONCEDED

6. The Defendants made a tactical choice in their decision not to argue
or oppose the facts in the Plaintiff's motion for leave to amend the complaint.
In so doing, the Defendants "acknowledged" or "accepted"1 the facts below,

as set forth by the Plaintiff in the motion:

1 Definition of "Condede", to acknowledge or accept something as true,
Webster's Third New International Dictionary, 469 (3rd Ed. 1993).

 

Case 1:18-CV-01339-CRC Document 42 Filed 11/13/18 Page 4 of 8

a. The Defendants CONCEDED that the district court had jurisdiction
over the violations of the Federal Records Act (44 U.S.C. § 2901 et
seq. and 44 U.S.C. § 3101 et seq.);

b. The Defendants CONCEDED that venue was proper in District of

Columbia;

c. The Defendants CONCEDED amendment of Count 1, Count 2, Count
3, and Count 4 were proper and comported with Fed, R. Civ. P.
15(c)(l)(B) and arose out of the conduct, transactions, or

occurrences set forth in the Amended Complaint;

d. The Defendants CONCEDED that the Plaintiff could have brought
the violations of the FRA in a separate action but that the
amendment of the complaint was in the interests of justice and

judicial ecomony .

7. The Defendants were on full and fair notice of the consequesnces of
their decision NOT to file a memorandum and points of authority in opposition
to the Plaintiff's motion because LCvR 7(b) (and its materially identical
predecessor, LCvR 108(b)) have been in force for nearly three (3) decades.

See Graetz v. D.C. Public Schools, 1987 U.S. Dist LEXIS 12945, 1987 WL

 

8527, at *1 (D.D.C. March 3, 1987). A district court's local rules "have the

force of law." See Hollingsworth v. Perry, 558 U.S. 183, 191, 130 S. Ct.

 

705, 175 L. Ed. 2d. 657 (2010) (quoting Weil v. Neary, 278 U.S. 160, 169, 49
S. Ct. 144, 73 L. Ed. 243 (1929)). The Defendants, like all lawyers and
litigants, are "duty bound to comply with them [the local rules of the

court]." See In re Jarvis, 53 F.3d 416, 422 (1st Cir. 1995).

Case 1:18-CV-01339-CRC Document 42 Filed 11/13/18 Page 5 of 8

III. CONCLUSION

8. The Defendants CHOSE not to oppose the motion for leave to amend
the complaint. The Defendants were properly noticed of the responsive
motion and made the conscious decision NOT to file a memorandum of points
and authority in opposition to the motion or request an extension of time from
this Court in a good faith effort to do so. Chronically missed deadlines were
precisely what LCvR 7(b) was designed to prevent. See Shearill v. Peter

N.G. Schwartz l\/lgrnf. CO., 2017 U.S. Dist. LEXIS 130438 (August 16, 2017).

 

The rule "is a docket-management tool that facilitates efficient and effective
resolution of motions by requiring the prompt joining issues." See Texas v.
United States, 789 F1 13d 1108, 1113-1114 (D.C. Cir. 2015) (quoting FoX v.

American Airlines, Inc., 389 F.3d 1291, 1294, 363 U.S. App. D.C. 459 (D.C.

 

Cir. 2004)). Further, the circut court held, "judicious enforcement of the
rule 'ensures... that litigants argue their cases on a level playing field.‘"

I_d. at 1295 (emphasis added).

9. In '_l`_€£a_s_, the circuit court explained, "that the rule applies not
only to instances where a litigant entirely fails to oppose a motion but also
where a part files an opposition that addresses only some of the arguments
raised in the underlying motion" (internal quotations omitted) (emphasis
added). The Defendants assiduously avoided addressing the issues of
jurisdiction regarding the FRA violations or the addition of the Attorney
General and Archivist as defendants. The Defendants could have filed a
memorandum in opposition to this Court's jurisdiction to preserve the matter
on appeal. Rules are rules, and basic fairness requires that they be applied

evenhandedly to all litigants. ld. 789 F.3d at 1114.

Case 1:18-CV-01339-CRC Document 42 Filed 11/13/18 Page 6 of 8

10. lVloreover, the D.C. Circuit has repeatedly held that a material
failure to follow the rules in [the] district court can doom a party's case.
See Geller v. Randi, 40 F.3d 1300, 1303-1304, 309 U.S. App. D.C. 269 (D.C.
Cir. 1994) (holding "When Geller failed to respond, he conceded a violation of
Rule 11 under the Local Rule 108(b) [LCvR 7(b)'s predecessor]." Local Rule
7(b) has received the same respect , "[A]s we have often observed, '[w]here
the district court relies on the absence of a response as a basis for treated
the motion as conceded, we honor enforcement of the rule.'" f_o)_c, 389 F.3d

at 1295 (quoting Twelve John Does v. District of Columbia, 117 F.3d 571,

 

577, 326 U.S. App. D.C. 17 (D.C. Cir. 1997) (emphasis added)).

11. ln the context of non-dispotive motions, the precedent of this
circuit has affirmed district court decisions that treated as conceded an issue
left entirely unaddressed by the opposing party in a timely filed response.

See Wash. Alliance of Tech. Workers v. United States Dep't of Homeland

 

Sec., 2018 U.S. Dist. LEXIS 15472 (February 20, 2018) (quoting Texas, F.3d

1108 at 1113-1114); see also Linchpins of Liberty v. United States, 71 F.

 

Supp. 3d 324 (D.D.C. October 23, 2014) at n. 16, where the court held,
"Because the plaintiffs have not responded to this argument, the Court will

treat it as conceded."; Lewis v. District of Columbia, 2011 U.S. App. LEXIS

 

2157 (D.C. Cir. 2011) (per curiam) ("It is well understood in this circuit
that... a court may treat those arguments that the plaintiff failed to address

as conceded." (quoting Hopkins v. Women's Div., Gen. Bd. of Global

 

Ministries, 284 F. Supp. 2d 15, 25 (D.D.C. 2003), aff'd, 98 F. Appx. 8
(D.C. Cir. 2004)); NAACP v. Trump, 2018 U.S. Dist. LEXIS 68589 (April 24,
2018) at n. 24, where the court stated, "The government did not oppose the
motion, so the Court will treat is as conceded and GRANT it" (emphasis

added) .

Case 1:18-CV-01339-CRC Document 42 Filed 11/13/18 Page 7 of 8

WHEREFORE, in view of the foregoing arguments and points of
authority, the Plaintiff respectfully moves this Court for entry of an Order as

stipulated in the attached in the proposed order.

Respectfully Submitted,

»;7 //
// /
Jame ce
Plai tiff
USlVI No. 98922004
Federal Correctional Institution
P.O. Box 779800
lVIiami, Florida 33177-9800
Tel.: 305-259-2150/2268
Email: PriceJamesE@Outlook . com

1
}
1 ii
M c ….,i

Case 1:18-cv-01339-CRC Document 42 Filed 11/13/18 Page 8 of 8

B"H

CERTIFICATE OF SERVICE
Price v. United States Dep't of Justice

Case No. 1:18-CV-01339-CRC

I, James Price, hereby declare that on this date, November 9, 2018,

have served the enclosed:

PLAINTIFF'S NOTICE OF DEFENDANT'S CONCESSION TO AMENDMENT
OF COMPLAINT, STATEMENT OF FACTS, AND PROPOSED ORDER

PLAINTIFF'S MOTION TO COMPEL JURISDICTIONAL DISCOVERY REGARDING
COUNT 1, COUNT 2, AND COUNT 4 (FEDERAL RECORDS ACT)

PLAINTIFF'S MOTION FOR TELEPHONIC STATUS CONFERENCE
PROPOSED ORDER

pursuant to the "Ma.ilbox Rule" for incarcerated persons with the Clerk of

Court. All parties noticed for service are served pursuant to D.D.C. LCVR

5.4(b-d) .

l hereby declare that under the penalty of perjury, and pursuant to

Title 28 U.S.C. § 1746, the foregoing is true and correct.

Executed on November 8, 2018,

,///

Jalpe/s P ice

USlVl NO. 98922004

Au"`.._...,-. ; '."¢1{;`.,)€ 1
U.S..“~' ~ ' g ;':_v C1 Of 1

